internal_revenue_service number release date index number ---------------------------------- ---------------------------------------- ---------------------- -------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number -------------------- refer reply to cc fip plr-112385-12 date august legend company --------------------------------------------------------- ---------------------------------------- preparer state year year date date date -------------------------------- ------------- ------- ------- --------------------------- ---------------------- ---------------------- dear -------------- this is in reply to a letter dated date requesting on behalf of company an extension of time under sec_301_9100-1 of the procedure and plr-112385-12 administration regulations to declare a dividend under sec_858 of the internal_revenue_code for purposes of making the election therein facts company is a state corporation its primary business is owning and leasing real properties in several states and its taxable_year is the calendar_year company has elected under sec_856 of the code to be treated as a real_estate_investment_trust reit company received an automatic_extension of time to file its federal_income_tax return for year the extended date was september of year company intended to declare a dividend prior to that date and elect under sec_858 of the code to have the dividend treated as paid in year1 company filed its return for year on time and made the election on the return preparer’s corporate tax department files company’s tax returns because that department had new personnel who were unfamiliar with the reit dividend and tax compliance processes they failed to advise company that the dividend had to be declared by september of year company declared the dividend on date about two weeks too late in support of its request company has submitted the affidavit of its preparer’s personnel responsible for advising company about the election under sec_858 of the code the following representations are made in connection with the request for the relief of an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the internal_revenue_service granting the relief requested will not result in company having a lower tax_liability in the aggregate for all years to which the election applies than company would have had if the declaration had been timely made taking into account the time_value_of_money company does not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time company requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences company did not choose to not file the election plr-112385-12 law and analysis sec_858 of the code provides that if a reit declares a dividend before the time prescribed for filing its return for a taxable_year including any extension of time for filing and distributes the dividend within twelve months after the close of such taxable_year the dividend shall be considered paid during such taxable_year sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted we conclude that company has shown good cause for granting a reasonable extension of time to date to declare the dividend for year for purposes of the election in sec_858 of the code we further conclude that the election under sec_858 that was made on company’s return for year is valid this ruling is limited to sec_858 of the code this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether company otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of company is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time plr-112385-12 value of money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours thomas m preston thomas m preston senior technician reviewer branch office of associate chief_counsel financial institutions and products
